Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 12/10/2021 has been received and claims 55-72, 83-93, and 95-98 are pending.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 55-59, 63-66, 68, 71, 83, 85-87, 89-90, 92-93, 95, and 97-98 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hanada (8012415 which is English equivalent of WO2007080907).
As to Claim 55, Hanada (‘415) discloses a method of sterilizing a medical device capable of being an endoscope (see entire document, particularly Abstract. Col. 1 lines 6-9, Col. 2 line 59, Col. 4 lines 44-46, Col. 9 line 5), the method comprising:
(a) receiving the medical device capable of being endoscope in a sterilization chamber (see entire document, particularly Col. 2 lines 3-5, Col. 3 lines 51-52); 
(b) applying a vacuum to the sterilization chamber to reduce pressure within the sterilization chamber to a first pressure (see entire document, particularly Figures 1 and 4, Col. 2 lines 5-6, Col. 3 lines 49-53), wherein the first pressure is less than approximately 100 torr (where 10 kPa = 75 torr) (see Figures 1 and 4); 
(c) introducing a sterilant into the sterilization chamber (see entire document, particularly Col. 3 lines 53-54); 
(d) maintaining the first pressure in the sterilization chamber for a first period of time (i.e. 3 seconds; S110 - see Figures 2 and 4); 
(e) venting the sterilization chamber to increase the pressure within the sterilization chamber to a second pressure, wherein the second pressure is greater than the first pressure but is still less than 100 torr (i.e. repeat of steps S108, S110, S112 - see Figures 1 and 4); 
(f) maintaining the second pressure in the sterilization chamber for a second period of time (S110 – see Figures 1-2 and 4); 
(g) venting the sterilization chamber to increase the pressure within the sterilization chamber to a third pressure (S108 - see Figures 1-2 and 4); 

(i) venting the sterilization chamber to increase the pressure within the sterilization chamber to atmospheric pressure (S120 - see Figures 1-2 ad 4).

As to Claims 56, 58, and 97-98, Hanada (‘415) discloses that the method comprises repeating steps (b) through (f) (i.e. repeat S100 to S118 – see Figures 1-2 and 4) and/or steps (g) through (h) at least once (repeat of S108, S110, S112 - see Figures 1-2 and 4)

As to Claims 57 and 59, Hanada (‘415) discloses that the method comprises repeating steps (b) through (f) (i.e. repeat S100 to S118 – see Figures 1-2) and/or steps (g) through (h) at least twice (repeat of S108, S110, S112 - see Figures 1-2)

As to Claims 63-64, 85, 90, 92 and 95, Hanada (‘415) discloses a method of sterilizing a medical device capable of being an endoscope (see entire document, particularly Abstract. Col. 1 lines 6-9, Col. 2 line 59, Col. 4 lines 44-46, Col. 9 line 5), the method comprising:
(a) receiving the medical device capable of being endoscope in a sterilization chamber (see entire document, particularly Col. 2 lines 3-5, Col. 3 lines 51-52); 
(b) applying a vacuum to the sterilization chamber to reduce pressure within the sterilization chamber to a first pressure (S100 - see entire document, particularly Figures 1 and 4, Figures 1 and 4, Col. 2 lines 5-6, Col. 3 lines 49-53), wherein the first pressure is less than approximately 100 torr (where 10 kPa = 75 torr) (see Figures 1 and 4); 

(d) maintaining the first pressure in the sterilization chamber for a first period of time (i.e. 3 seconds; S110 - see Figures 2 and 4); 
(e) venting the sterilization chamber to increase the pressure within the sterilization chamber to a second pressure, wherein the second pressure is greater than the first pressure but is still less than 100 torr (i.e. repeat of steps S108, S110, S112 - see Figures 1 and 4); 
(f) maintaining the second pressure in the sterilization chamber for a second period of time (S110 – see Figures 1-2 and 4); 
(g) venting the sterilization chamber to increase the pressure within the sterilization chamber to a third pressure (S108 - see Figures 1-2 and 4); 
(h) maintaining the third pressure in the sterilization chamber for a third period of time (S110 – see Figures 1-2 and 4); and 
(i) venting the sterilization chamber to increase the pressure within the sterilization chamber to atmospheric pressure (S120 - see Figures 1-2 ad 4).
	While Hanada (‘415) discloses that the second pressure is approximately 8 torr greater than the first pressure (see entire document, particularly Col. 6 lines 13-14) and Hanada (‘415) does not appear to specifically teaches that the second pressure is approximately 10 torr to approximately 30 torr or 100 torr greater than the first pressure, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second pressure that is approximately 10 torr to approximately 30 torr or 100 torr greater than the first pressure in the method of Hanada as a matter of choice. Only the expected results would attained.

	
As to Claim 66, Hanada (‘415) discloses that the third pressure is greater than the second pressure but is still less than approximately 100 torr (i.e. S112 - see Figures 1-2 and 4).
	
As to Claim 68, Hanada (‘415) discloses that the method further comprising introducing additional sterilant into the sterilization chamber during the step (e) of venting the sterilization chamber to increase the pressure within the sterilization chamber to the second pressure or during the step (g) of venting the sterilization chamber to increase the pressure within the sterilization chamber to the third pressure (i.e. repeating of step S108 – see Figure 2, Col. 9 lines 6-13, particularly lines 14-16).

As to Claim 71, Hanada (‘415) discloses that the method of sterilizing a medical device having a lumen (see Col. 1 lines 56-59) includes using a controller (5) that includes a processor and memory in order to automatically control and perform steps of the method (see entire document, particularly Col. 5 line 66 to Col. 6 line 12, particularly Col. 6 lines 10-12).

As to Claim 83, Hanada (‘415) discloses a method of sterilizing a medical device capable of being an endoscope (see entire document, particularly Abstract. Col. 1 lines 6-9, Col. 2 line 59, Col. 4 lines 44-46, Col. 9 line 5), the method comprising:
(a) receiving the medical device capable of being endoscope in a sterilization chamber (see entire document, particularly Col. 2 lines 3-5, Col. 3 lines 51-52); 

(c) introducing a sterilant into the sterilization chamber (see entire document, particularly Col. 3 lines 53-54); 
(d) maintaining the first pressure in the sterilization chamber for a first period of time (i.e. 3 seconds; S110 - see Figures 2 and 4); 
(e) venting the sterilization chamber to increase the pressure within the sterilization chamber to a second pressure, wherein the second pressure is greater than the first pressure but is still less than 100 torr (i.e. repeat of steps S108, S110, S112 - see Figures 1 and 4); 
(f) maintaining the second pressure in the sterilization chamber for a second period of time (S110 – see Figures 1-2 and 4); 
(g) venting the sterilization chamber to increase the pressure within the sterilization chamber to a third pressure (S108 - see Figures 1-2 and 4), wherein the third pressure is greater than the second pressure but is still less than 100 torr (i.e. repeat of steps S108, S110, S112 - see Figures 1 and 4); 
(h) maintaining the third pressure in the sterilization chamber for a third period of time (S110 – see Figures 1-2 and 4); and 
(i) applying the vacuum to the sterilization chamber to reduce the pressure within the sterilization chamber to a fourth pressure (i.e. steps S118 and S100, S102 – see Figures 1-2 and 4), wherein the fourth pressure is less than 100 torr (where 10 kPa = 75 torr) (see Figures 1-2 and 4); 

(k) maintaining the fourth pressure in the sterilization chamber for a fourth period of time (i.e. S110 – see Figure 2); and 
(1) venting the sterilization chamber to increase the pressure within the sterilization chamber to a fifth pressure (i.e. steps S112 and S108) (see Figures 1-2 and 4).

	As to Claims 86, Hanada (‘415) discloses that the fifth pressure is capable of being the atmospheric pressure (S120 - see Figure 2).

	As to Claims 87, Hanada (‘415) discloses that the fifth pressure is greater than the fourth pressure but is less than 100 torr (where 10 kPa = 75 torr) (see Figures 1-2 and 4).

	As to Claims 89 and 93, Hanada (‘415) discloses that the first pressure is approximately 0.2 torr and approximately 10 torr (see entire document, particularly Col. 4 lines 14-15).

Claims 60-61 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanada (8012415 which is English equivalent of WO2007080907) as applied to claim 55 above, and further in view of Ahiska (20140037495).
Hanada (‘415) is relied upon for disclosure described in the rejection of claims 55 and 83 under 35 U.S.C. 102(a)(1) or 103.

It was known in the art before the effective filing date of the claimed invention to provide a step of applying a plasma to a sterilization chamber between a step of applying vacuum to the sterilization chamber and a step of introducing a sterilant to the sterilization chamber in a method of sterilizing articles. Ahiska (‘495) discloses a method of sterilizing an object comprising long lumen(s) (see p. 1 [0007]-[0008]) which includes a step of applying a plasma to a sterilization chamber (34) (i.e. step 54a – see Figure 3, p. 3 [0036]) between a step of applying vacuum to the sterilization chamber (34) (i.e. step between 52 and 54a – see Figure 3, p. 3 [0036]) and a step of introducing a sterilant to the sterilization chamber (34) (i.e. 1st injection 70 – see Figure 3, p. 3 [0037]), and applying the vacuum to the sterilization chamber to reduce pressure within the sterilization chamber (34) (i.e. step 64 – see Figure 3) then applying additional plasma to the sterilization chamber (i.e. step 64a – see Figure 3) in order to ensure that residual moisture from the medical device  is evaporated (see entire document, particularly p. 3 [0036] – last 4 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a step of applying a plasma to the sterilization chamber between the step of applying the vacuum to the sterilization chamber and the step of introducing the sterilant to the sterilization chamber in the sterilization method of Hanada in order to evaporate residual moisture from the medical device to be sterilized as shown by Ahiska.
Thus, Claims 60-61 and 88 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Hanada (‘415) and Ahiska (‘495).

Claims 62, 67, 70, 84, 91 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanada (8012415 which is English equivalent of WO2007080907) as applied to claims 55 and 83 above, Hanada (8012415) in view of Ahiska (20140037495) as applied to claim 61 above, and further in view of Ko (20110176959).
Hanada (‘415) is relied upon for disclosure described in the rejection of claims 55, 83, and 95 under 35 U.S.C. 102(a)(1).
Hanada (‘415) and Ahiska (‘495) are relied upon for disclosure described in the rejection of claim 61 under 35 U.S.C. 103.
Neither Hanada (‘415) nor Ahiska (‘495) appears to teach that the method further comprises a step of venting the sterilization chamber to a pressure of between 10 torr and the atmospheric pressure after applying the additional plasma to the sterilization chamber, or that the sterilant is hydrogen peroxide.
It was known in the art before the effective filing date of the claimed invention to provide a step of venting a sterilization chamber to a pressure of between 10 torr and atmospheric pressure after applying an additional plasma to the sterilization chamber in a method of sterilizing a medical device. Ko (‘959) discloses a method of sterilizing an endoscope (11) (see entire document, particularly p. 1 [0014]-[0015]), the method comprising:
	(a) receiving the article (11) in a sterilization chamber (10) (see Figures 1 and 7, p. 3 [0041] – lines 1-3);
	(b) applying a vacuum (via 14, 34) to the sterilization chamber (10) to reduce the pressure within the sterilization chamber (10) to a first pressure, wherein the first pressure is less than approximately 100 torr (i.e. prior to injection stage - see Figure 5, p. 3 [0042]);

	(d) maintaining the first pressure in the sterilization chamber (10) for a first period of time (i.e. T1 for the first step – see Figure 5);
	(e) venting the sterilization chamber (10) to increase the pressure within the sterilization chamber to a second pressure, wherein the second pressure is greater than the first pressure but is still less than approximately 100 torr (i.e. second step (where the last vent and hold step has a pressure between 100 to 600 torr – see Figure 2 and p. 3 [0046]) - see Figure 5);
	(f) maintaining the second pressure in the sterilization chamber (10) for a second period of time (i.e. second step - see Figure 5);
	(g) venting the sterilization chamber (10) to increase the pressure within the sterilization chamber (10) to a third pressure (i.e. third step - see Figure 5); and
(h) maintaining the third pressure in the sterilization chamber (10) for a third period of time (i.e. third step - see Figure 5).
(g) venting the sterilization chamber (10) to increase the pressure within the sterilization chamber (10) to atmospheric pressure (i.e. last venting step/curve - see Figure 5, p. 4 [0056]); and
	venting the sterilization chamber (10) to a pressure between 10 torr and the atmospheric pressure after applying plasma to the sterilization chamber (10) (i.e. plasma stage after the vent and hold and half cycle steps - see Figure 10), 
wherein the second period of time (such as T2) is shorter or longer than the first period of time (T1) (see Figures 2-4 and 6);
wherein the sterilant is hydrogen peroxide (see p. 3 [0037] – lines 3-5), and

	in order to effectively sterilize articles having a diffusion-limited region (see p. 1 [0015] – last 3 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a step of venting the sterilization chamber to a pressure of between 10 torr and the atmospheric pressure after applying the additional plasma to the sterilization chamber in the method of Hanada in order to effectively sterilize articles having a diffusion-limited region as shown by Ko.
Thus, Claim 62 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Hanada (‘415), Ahiska (‘495), and Ko (‘959), and Claims 67, 70, 84, 91 and 96 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Hanada (‘415) and Ko (‘959).

Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanada (8012415 which is English equivalent of WO2007080907) as applied to claim 55 above, and further in view of Addy (6030579).
Hanada (‘415) is relied upon for disclosure described in the rejection of claims 55 and 83 under 35 U.S.C. 102(a)(1).
Hanada (‘415) does not appear to specifically teach that the method further comprises applying liquid sterilant to one or more internal spaces within the endoscope before receiving the endoscope in the sterilization chamber.

It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a step of applying liquid sterilant to one or more internal spaces within the endoscope before receiving the endoscope in the sterilization chamber in the method of Hanada in order to provide rapid and effective sterilization of lumened articles under condition that will not damage the articles nor leave toxic residues on the sterile articles as shown by Addy.
Thus, Claim 69 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Hanada (‘415) and Addy (‘579).

Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanada (8012415 which is English equivalent of WO2007080907) as applied to claim 55 above, and further in view of McLauren (8366995).

Hanada (‘415) does not appear to specifically teach that the method further comprises monitoring a level of moisture within the sterilization chamber while reducing the level of moisture within the sterilization chamber until a predetermined level of moisture has been reached.
It was known in the art before the effective filing date of the claimed invention to provide a step of monitoring a level of moisture within a sterilization chamber while reducing the level of moisture within the sterilization chamber until a predetermined level of moisture has been reached in a method of sterilizing articles. McLaren (‘995) discloses a method of sterilizing an object (see Abstract) which includes a step of monitoring a level of moisture within a sterilization chamber (10) (ex: step(s) 44/46,48/64,66/108,110,114 - see Figures 2-6) while reducing the level of moisture within the sterilization chamber (10) until a predetermined level of moisture has been reached (ex: step(s) 42,54/62,69,72/62,69,71/104,122 – see Figures 2-6) in order to dry the object sufficiently so as to ensure sterilization method will be effectively and efficiently achieved (see entire document, particularly Abstract, Col. 1 lines 19-24).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a step of monitoring a level of moisture within the sterilization chamber while reducing the level of moisture within the sterilization chamber until a predetermined level of moisture has been reached in the sterilization method of Hanada in order to ensure that the object(s) to be sterilized is sufficiently dry so as to ensure effective and efficient sterilization as shown by McLaren.
.

Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanada (8012415 which is English equivalent of WO2007080907) as applied to claim 83 above, and further in view of Furlong (8882680).
Hanada (‘415) is relied upon for disclosure described in the rejection of claim 83 under 35 U.S.C. 102(a)(1).
Hanada (‘415) does not appear to specifically teach that the endoscope has a length between  1 meter and 3 meters and includes a lumen having a diameter of between 0.5 mm and 6 mm.
It was known in the art before the effective filing date of the claimed invention to provide an endoscope with a lumen that has a length of between 1 m and 3 m and a diameter between 0.5 mm and 6 mm. Furlong (‘680) exemplifies that an endoscope such as a colonoscope has a lumen with a length of between 1 m and 3 m (where 5.2 ft = 1.58 m - see Col. 10 lines 7-8) and an inner diameter less than 6 mm (see Col. 29 lines 32-36). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention that an article with a lumen in the form of an endoscope has a length between 1 m and 3 m and a diameter less than 6 mm as a known configuration and size as shown by Furlong.
Thus, Claim 84 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Hanada (‘415) and Furlong (‘680).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/REGINA M YOO/            Primary Examiner, Art Unit 1799